Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Preliminary Amendment
The Preliminary Amendment filed on January 05, 2022 has been received and entered. Claim 1 has been cancelled. Claims 2-21 have been newly added. Claims 2-21 are pending for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/2021 has been considered by the examiner.  Please see attached PTO-1449.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, line 5, it is suggested to replace “instructions executable to at least” with “instructions executed by a processor to at least”. 
Because “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), see MPEP 2114.II.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent 11,100,408.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants. Claim 2 of the instant application substantially recites the limitations of claim 1 of Patent 11,100,408 as shown in comparison table below.

Instant Application
Patent 11,100,408
2. a data classification system, comprising:
an input interface configured to receive documents comprising data entries, at least some of the data entries having associated features perceivable from the documents; and processing resources including at least one processor and a memory, the memory comprising instructions executable to at least: inspect documents received via the input interface to identify data entries and associated features located in the inspected documents; 
access a model registry storing at least one model stack, each model stack including at least one classification model and at least one confidence model that is separate from the at least one classification model in the respective model stack, each classification model being configured to generate proposed classifications in accordance with a multi-element catalog, each confidence model being configured to make a trust or do not trust decision relative to a proposed classification generated by the at least one classification model in the associated model stack; 
identify one or more model stacks from the model registry for execution on the identified data entries; 
execute the at least one classification model in the identified one or more model stacks to generate proposed classifications for the identified data entries; 
execute the at least one confidence model in the identified one or more model stacks to generate trust or do not trust decisions for each of the generated proposed classifications based on a likelihood of collision occurring through execution of the at least one classification model, wherein collision is associated with classification uncertainty between two or more elements in the multi-element catalog for a given data entry, and wherein trust decisions are associated with absences of collisions; -2-DUBEY et al.Atty Docket No.: JR-6283-0017 Appl. No. 17/409,304 
store, to a data warehouse that stores on a non-transitory computer readable storage medium curated and classified data elements, data entries and their associated proposed classifications, for those proposed classifications where trust decisions have been reached via execution of the at least one confidence model; and 
reference records in the data warehouse in response to queries from a computer.
1. A data classification system, comprising: 
an input interface configured to receive documents comprising data entries, at least some of the data entries having associated features represented directly in the documents; 
a non-transitory computer readable storage medium comprising a data warehouse configured to store curated and classified data elements; 
a model registry storing at least one model stack, each model stack including at least one classification model and at least one confidence model that is separate from the at least one classification model in the respective model stack, each classification model being configured to generate proposed classifications in accordance with a multi-element taxonomy, with each element in the multi-element taxonomy denoting a respective category, each confidence model being configured to make a trust or do not trust decision relative to a proposed classification generated by the at least one classification model in the associated model stack; and 
processing resources including at least one processor and a memory, the memory comprising instructions executable to at least: 
inspect documents received via the input interface to identify data entries and associated features located in the inspected documents; 
identify one or more model stacks from the model registry for execution on the identified data entries; 
execute the at least one classification model in the identified one or more model stacks to generate proposed classifications for the identified data entries; 
execute the at least one confidence model in the identified one or more model stacks to generate trust or do not trust decisions for each of the generated proposed classifications based on a likelihood of category collision occurring through execution of the at least one classification model, wherein category collision represents classification uncertainty as between two or more elements in the taxonomy for a given data entry, and wherein trust decisions indicate absences of category collisions; 
store, to the data warehouse, data entries and their associated proposed classifications, for those proposed classifications where trust decisions have been reached via execution of the at least one confidence model; and  
32reference records in the data warehouse in response to queries from a computer terminal.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit the additional elements “multi-element taxonomy” of claims 1 of Patent 11,100,408 to arrive at the claim 2 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.





Reasons for Allowance
Claims 2-21 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
The combination of prior art reference Tomkins et al. and Jean et al. does not teach “access a model registry storing at least one model stack, each model stack including at least one classification model and at least one confidence model that is separate from the at least one classification model in the respective model stack, each classification model being configured to generate proposed classifications in accordance with a multi-element catalog, each confidence model being configured to make a trust or do not trust decision relative to a proposed classification generated by the at least one classification model in the associated model stack; identify one or more model stacks from the model registry for execution on the identified data entries; execute the at least one classification model in the identified one or more model stacks to generate proposed classifications for the identified data entries; execute the at least one confidence model in the identified one or more model stacks to generate trust or do not trust decisions for each of the generated proposed classifications based on a likelihood of collision occurring through execution of the at least one classification model, wherein collision is associated with classification uncertainty between two or more elements in the multi-element catalog for a given data entry, and wherein trust decisions are associated with absences of collisions” as shown in the independent claims 2, 11 and 19. Thereby, the combination of limitations in claims 2, 11 and 19 is not taught by the prior art.  Therefore, the Applicant’s Remarks have been found persuasive.
After further review of result of the searches conducted, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims 2, 11 and 19. The dependent claims, being definite, further limiting, and fully enabled by the specification and are also allowed.
A search for the prior art in PE2E database and on domains (IEEE, ACM, Google Patents, Google Scholar, IP.com) have been conducted.  The prior art searched and examined in the database and domains do not fairly teach or suggest the limitations of the claimed subject matter.
The prior art of record neither anticipate nor render obvious the above-recited combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAU SHYA MENG/             Primary Examiner, Art Unit 2168